Citation Nr: 1741386	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left eye scar.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from February 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board reopened and remanded the issues of entitlement to service connection for a cervical spine disability, a low back disability, and a left eye scar in June 2016.  The Board now considers the directives having been substantially complied with, and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In February 2016, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  A low back disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

3.  A left eye scar is at least as likely as not causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A left eye scar was incurred in service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claim in September 2011, before the unfavorable adjudication of this issue in January 2012. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the original letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's previous remand of June 2016 requested any further private and VA records be associated with the Veteran's claims file; no additional records were found either with VA or from the Veteran.  All private treatment records authorized for release or submitted are associated with the claims file. 

The Board notes that the Veteran's service treatment records are unavailable.  See e.g., November 2009 Memorandum of Formal Finding on the Unavailability of Service Treatment Records; February 2016 hearing transcript.  The Board acknowledges that because the Veteran's complete service treatment records are unavailable, VA has a heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, because the Board is essentially assuming that the Veteran had an injury in service, and denying the claim based on the determination that the Veteran has no present cervical spine or low back disability that can be associated with service, including the in-service injury, as discussed below, the Board concludes that the Veteran's complete service treatment records would not include evidence that would be helpful.  Thus, the Board concludes that remand for further efforts to obtain the Veteran's complete service treatment records is not warranted as such records would not possibly provide new information to substantiate the claim for service connection for a right leg disability.  38 C.F.R. § 3.159.  No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations and opinions in September 2016 pertinent to the instant claim, in addition to VA treatment records and notes from other medical issues. The Board finds that collectively the examinations and opinions provided were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection 

A. Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis - Cervical Spine and Low Back

The Veteran contends that he has cervical spine and low back disabilities, which are related to service.  The Veteran has asserted he was a passenger in a vehicle involved in a motor vehicle accident while in service, and that he has had neck and back pain as a result of the accident.  In addition, the Veteran has said his head hit the windshield in the accident, resulting in a laceration near the left eye that has left a scar.  The Board notes that the Veteran is certainly competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has testified that he has had neck and back pain since his March 1980 motor vehicle accident.  He testified that after leaving service in July 1981 he returned to his home town and received care from a local chiropractor until 1983.  The Veteran made his initial claims related to this motor vehicle accident in March 2004.  However, records from law enforcement agencies, private medical providers, his private attorney at the time, or his service records are all silent for this incident, likely due in large part to the significant gap of time that passed until the Veteran made his initial claim with VA.  Portions of the service medical records are now available but those from the time period during and after the motor vehicle accident are absent.  The Veteran has also testified that he did not seek any neck or back care from VA until 1996 when he first sought treatment for that and other medical issues not pertinent to this claim.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA treatment records from 1996 to 2004 are silent for any ongoing treatment for neck or back issues.  Ongoing VA treatment records from March 2000, June 2001, or October 2004 indicate no neck or spine problems or abnormalities.  The Veteran did complain of intermittent neck and back pain in the October 2004 examination but the examiner found both the neck and low back were normal with full range of motion and no pain.  No formal opinions as to service connection were provided during this period.

In September 2010, the Veteran saw a VA physician with complaints of headaches and neck pain after a recent motor vehicle accident.  A CT scan was performed and straightening of the normal cervical lordosis was noted.  There was no evidence of a focal osseous lesion or a fracture line.  Normal alignment of the cranio-cervical articulation was noted.  There was mild canal narrowing at C5-6 secondary to a partially calcified central disc protrusion.  There was no evidence of significant foramen stenosis.  This physician concluded there was no evidence of an acute traumatic injury of the cervical spine.

In March 2012, the Veteran was involved in another motor vehicle accident and sought care from the VA.  The treating physician at the time reported that prior to this particular accident, the Veteran felt fine and had no similar complaints.  Here, the Veteran complained of neck pain on the right side and said he heard a "pop" in his neck.  No head wound was noted when he was taken to the emergency room of a local hospital.  The Veteran further complained of headache, neck pain, low back pain, left shoulder pain, and left leg pain.  X-rays revealed no apparent fractures, and he was treated and released.

In September 2016, the Veteran received a VA examination for his cervical spine and low back disabilities.  Specialists from both rheumatology and physiatry/rehabilitation medicine examined and evaluated the Veteran, due to his complaints of pain involving multiple joints, to include his hips, knees, feet, ankle, wrist, and hands, in addition to his claimed cervical spine and low back pain.  A diagnosis of polyarthralgia was made.  Functional loss due to "constant" pain, as described by the Veteran, was noted by the examiner.  Some localized tenderness of the lumbar spine was noted, though not resulting in abnormal gait or abnormal spine contour.  Diffuse tenderness of the cervical spine was noted.  No ankylosis, intervertebral disc syndrome, or any radicular pain was noted in either area of the spine.  

In an opinion regarding possible service connection of the cervical spine and/or low back claims, the examiner said it is less likely than not that neither of the current low back and neck conditions, diagnosed as polyarthralgia, are a result of the Veteran's military service, to include a motor vehicle accident during service.  

The examiner's rationale was that based on the Veteran's statements regarding the motor vehicle accident, he would have an acute (lower) spine strain and an acute cervical spine strain.  However, while the Veteran began receiving medical care from VA in 1996, there were no mentions of ongoing problems with his low back or neck as a result of the motor vehicle accident while in service.  The examiner continued, saying it is unlikely that a single motor vehicle accident in 1980 will result in the development of diffuse polyarthralgia of multiple joints over 20-30 years later.  The examiner also noted that the Veteran has two other more recent motor vehicle accidents in the medical record.  The examiner pointed out that medical literature documents that 90 percent of acute spine strains resolve within 6 weeks regardless of treatment.

The Board finds that the September 2016 VA examination and opinion is of significant probative value, as the VA examiner has the requisite medical expertise to render a diagnosis of polyarthralgia and to render a determination as to etiology of a cervical spine or low back disability.  Further, the VA examiner provided rationale for his opinion and based the opinion on the Veteran's history, lay statements, a review of the claims file, and examination of the Veteran.  

The Veteran had a fellow Marine who was in the vehicle at the time of the March 1980 accident provide a buddy statement.  R.M. stated he was in the rear seat of the vehicle while the Veteran was in the right front seat when it collided with the other vehicle.  R.M. stated that the Veteran hit his head on the windshield, cracking it, and "busting" his left eye.  R.M., currently employed as a VA nursing assistant, did not state anything regarding the Veteran's claimed neck or back injuries.

Another buddy statement provided by a childhood friend of the Veteran's, T.M., noted that when he saw the Veteran return from his military service, he noticed the Veteran's scar above his left eye and when he inquired about it, the Veteran had responded to him that he had been in a car accident and his head went through the windshield.  This buddy was silent as to any remarks about the Veteran's claimed neck or lower back injuries.

Another buddy statement was provided by the Veteran's sister, who asked the Veteran when he returned home about the scar over his left eye, and the sister was told about the Veteran's motor vehicle accident and how his head hit the windshield.  The sister also remarked how the Veteran has complained of neck and back pain over time.

One last buddy statement from the Veteran's spouse, who married him in 1995, noted that he had repeatedly remarked how the scar over his left eye came about from a 1980 motor vehicle accident while he was serving in the military.  The Veteran also reported to his spouse that the vertebrae in his neck were damaged, and that he suffered constant pain in his lower back and spine.

The September 2016 VA examiner diagnosed the Veteran with polyarthralgia.  Thus, the requirement for a current disability is met.

The Board acknowledges that the Veteran has submitted lay statements that tend to show that he was involved in a motor vehicle accident in March 1980.  The Board also acknowledges the Veteran's complaints of pain in his neck and lower back, as well as other areas of his body.  However, the Board considers the diagnosis of and determination as to etiology of a cervical spine and/or a low back disability beyond the Veteran's own competence to evaluate based upon his own knowledge and expertise.  It follows that the Veteran's or his buddy's lay opinions as to the diagnosis and cause of a cervical spine and/or a low back disability are also not probative evidence, although the Veteran's observed symptoms described may be useful to an expert in evaluating whether the Veteran has a disability and in determining the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran or his buddies have medical expertise, the Veteran's lay opinion beyond a description of his symptoms is of no probative value.  The most detailed of the buddy statements, coming from the person, R.M., who was in the vehicle with the Veteran at the time of the 1980 accident, does not mention the Veteran's complaints about his cervical spine or his low back.  

For the purpose of completeness, the Board will assume for the sake of argument that the Veteran has a current disability, diagnosed as polyarthralgia, and the Board will also assume arguendo that a motor vehicle accident happened during service.  

However, the Board finds that the competent and probative evidence does not show a relationship between the Veteran's current polyarthralgia disability and the in-service motor vehicle accident and subsequent neck and back pain.  The most probative competent opinion on the subject, that of the September 2016 VA examiner, stated that the diagnosed polyarthralgia pain has an undetermined etiology and was likely not from any injury sustained in the 1980 motor vehicle accident.  The VA examiner opined in September 2016 that it is less likely than not that the diagnosed polyarthralgia disability is etiologically related to service, including the reported injuries from the motor vehicle accident in service.  This VA examiner noted that there is no documentation of the cervical spine or the low back injuries in the available treatment records.  Previous VA and private treatment notes have documentation for complaints of the Veteran's pain, but there are no diagnoses of either a cervical spine or a low back disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. However, pain may be the basis for further development of a claim. Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).   

Given the September 2016 VA examination and opinion, and the VA and private treatment notes from 1996 onward, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has a cervical spine and/or a low back disability that is related to an in-service disease or injury.  Therefore, service connection for a cervical spine disability or a low back condition is not warranted.  38 C.F.R. §§ 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability or a low back disability, the claim must be denied.  38 U.S.C.A. § 5107.   

C. Evidence and Analysis - Left Eye Scar

The Veteran asserts that he received a scar over his left eye resulting from his March 1980 motor vehicle accident while on active duty.

On the medical examination portion of the Veteran's application for enlistment dated February 1977, there were no scars or marks noted other than those on the right elbow and the left elbow.  None of the available records for the Veteran indicate a scar near the eye prior to service.

In February 2010, the Veteran received a VA optometry examination and reported a laceration just outside the temple region of the left eye, which the Veteran said was a result of a motor vehicle accident while in service.  There is no further comment as to the scar.

The Veteran received a VA examination for his left eye scar in September 2016.  The examiner noted and diagnosed a left orbit (facial) scar, located on the left lateral orbital region of the face, with approximate dimensions of 1.7 by 0.3 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  No abnormal pigmentation or texture was noted.  There was no gross distortion or asymmetry of facial features, or visible or palpable tissue loss.

The examiner, in providing an opinion regarding the possibility of service connection, stated that because of conflicting testimony he could not determine the relationship of the left orbit scar on the Veteran's face and the motor vehicle accident the Veteran sustained in service without resorting to speculation.

The Veteran had a fellow Marine who was in the vehicle at the time of the March 1980 accident provide a buddy statement.  R.M. stated he was in the rear seat of the vehicle while the Veteran was in the right front seat when it collided with the other vehicle.  R.M. stated that the Veteran hit his head on the windshield, cracking it, and "busting" his left eye.

Another buddy statement provided by a childhood friend of the Veteran's, T.M., noted that when he saw the Veteran return from his military service, he noticed the Veteran's scar above his left eye and when he inquired about it, the Veteran had responded to him that he had been in a car accident and his head went through the windshield.

Another buddy statement was provided by the Veteran's sister, who asked the Veteran when he returned home about the scar over his left eye, and the sister was told about the Veteran's motor vehicle accident and how his head hit the windshield.

One last buddy statement from the Veteran's spouse noted that he had repeatedly remarked how the scar over his left eye came about from a motor vehicle accident while he was serving in the military.

For this issue, the Board finds that the evidence is in equipoise as to whether the Veteran has a left eye scar related to active service.  The Veteran is clearly diagnosed with a left eye scar near the left lateral orbital area of his face.  The September 2016 VA examiner's opinion noted the scar but also could not provide an opinion without resorting to speculation, rendering his opinion to be of low probative value.  The Veteran's lay statements over time as to his motor vehicle accident while in service have been consistent.  There are no competing explanations for the left eye scar.  While previous adjudications of the Veteran's claim for his left eye scar have been negative for service connection, the additional lay statement provided by a buddy of the Veteran, R.M., who served with the Veteran in the same unit and who was present in the motor vehicle at the time of the accident corroborates the Veteran's statements and the other buddy statements existing in the record.  The Board finds that based on the facts of this issue and resolving any doubt in the favor of the Veteran, that the evidence is in equipoise and that entitlement to service connection for a left eye scar is warranted.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left eye scar is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


